 

Case 1:19-cv-10316-GBD-KHP Document 35 Filed 08/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sa aa a ae ee ee ee eee ee ee xX
TODD KREISLER,
Plaintiff, : ORDER
-against- : 19 Civ. 10316 (GBD)
3RD AND 60TH ASSOCIATES SUB LLC et al., :
Defendants. :
we eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The September 8, 2020 conference is canceled.

The October 6, 2020 conference is adjourned to October 27, 2020 at 9:45 a.m.
Dated: New York, New York SO ORDERED.

August 28, 2020
Genity, 8. Doras

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
